Exhibit 10.23 Second Amendment, Extension and Ratification of Purchase and Sale Agreement WHEREAS , heretofore, effective the 1st day of June 2015, Black Gold Kansas Production, LLC , a Texas limited liability company whose address is 900 Bristol Court, Southlake, Texas 76092 (" Seller "), did execute and deliver to Rangeford Resources, Inc. , a Nevada corporation whose address is 556 Silicon Drive Suite 103, Southlake, Texas 76092 (" Purchaser "), a Purchase and Sale Agreement, covering the oil and gas project, known as the George Project, located in Bourbon and Allen Counties, Kansas (the “ Project ”), a copy being attached hereto as Exhibit “A” (“ the Agreement ”). Seller and Purchaser are sometimes hereinafter collectively referred to as the “ Parties ” or individually as the “ Party ”. Said Project being more fully described in the Agreement , which is reference therein for all purposes, necessary and incident hereto; and WHEREAS , it is the desire of the Parties to amend, extend, adopt, ratify and confirm the Agreement , in order to extend the primary term of the Agreement to October 1, 2015. NOW, THERFORE , in consideration of the mutual covenants in the Agreement, and the sum of $10.00, and other good and valuable consideration, receipt and sufficiency of which is hereby acknowledged, the Parties hereby agree to amend, extend, adopt and ratify the Agreement as follows: Article IX Provision 9.1 “Termination Rights” shall be deleted in its entirety and the following language shall be inserted as Provision 9.1 for all purposes . 9.1. Termination Rights.
